[Cite as Marsh v. Unknown, 2010-Ohio-4795.]

                                    Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




SHAUN ALAN MARSH

        Plaintiff

     v.
Case No. 2010-04491-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL
UNKNOWN


         {¶ 1} On March 15, 2010, this court issued a Return of Complaint
Form/Direction to Complete Form requiring plaintiff to file a corrected complaint naming
an appropriate state entity as defendant or face dismissal of his case. Plaintiff was also
ordered to pay the $25 filing fee or to file a poverty statement. Plaintiff has failed to
comply with the court orders.           Therefore, plaintiff’s action is DISMISSED, without
prejudice, pursuant to Civ.R. 41(B)(1). The court shall absorb the costs of this case.




                                                    ________________________________
                                                    DANIEL R. BORCHERT
                                                    Deputy Clerk
cc:
Shaun Alan Marsh
741 East Weber Road
Columbus, Ohio 43211

DRB/laa
Filed 6/4/10
Sent to S.C. reporter 10/1/10